Citation Nr: 0103182	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-01 021	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a hip disorder, 
including as secondary to bilateral knee disabilities.

2.  Entitlement to service connection for a back disorder, 
including as secondary to bilateral knee disabilities.

3.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
70 percent disabling.

4.  Entitlement to assignment of a compensable rating for 
headaches.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

6.  Entitlement to an increased (compensable) rating for a 
postoperative nasal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which denied the benefit sought on appeal.  The 
veteran, who had active service from August 1968 to May 1970, 
appealed that decision to the BVA and the case was forwarded 
to the Board for appellate review.


FINDING OF FACT

By letter dated in July 2000, received at the Board in 
November 2000, prior to the promulgation of a decision in the 
appeal, the appellant notified the Board that he was 
"dropping all the appeals now pending," thus, indicating 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2000).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



